Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Lites seeks to appeal the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm the appeal for the reasons stated by the district court. Lites v. Bass, No. 1:09-cv-0453-AJT-JFA (E.D.Va. May 12, 2009). We also deny Lites’ motions to appoint counsel and for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.